DETAILED ACTION
This communication is response to the application filed 08/24/2018. Claims 1-19 are pending and presented for examination. A preliminary amendment submitted on 08/24/2018 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmitter configured to”, “a processor component configured to”, “an acquiring component configured to”, “a first configuration component 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0332422 to Ohta et al. (hereafter Ohta) in view of US Pub. 2015/0131660 to Shepherd et al. (hereafter Shepherd).

Regarding claim 1, Ohta discloses a method for controlling quality of service (see Ohta, Fig 12), comprising steps of: 
transmitting, by a network device, a packet (see Ohta, ¶ 0039: the base station 110 and the mobile station 120 transmit data by communication channel configured for the first wireless communication; ¶ 0044: the processing unit 112 renders transparent the quality of service information included in data transmitted to the mobile station 120 and transmits the data to the mobile station 120; ¶ 0114: an IP packet having an IP 
controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy or according to a service quality related field carried by the packet (see Ohta, Fig 12; ¶ 0019: FIG. 12 is a diagram depicting an example of QoS control based on the ToS field in the wireless communications system according to the second embodiment; ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of service information is QoS information such as a type of service ( ToS) field included in a data header; ¶ 0046: Transmission control based on the quality of service information is, for example, QoS control that controls the transmission priority in accordance with the quality of service information; ¶ 0114: The IP header 900 includes, for example, a source address 901 indicating a source and a destination address 902 indicating a destination. The IP header 900 includes a ToS field 903 for performing QoS. The above-described QoS control is performed on the basis of values of the ToS field 903, for example; ¶ 0130: Based on the ToS field in the IP header of the IP packet 1201, the eNB 221 classifies the IP packet 1201 into ACs 1211 to 1214 of voice, video, best effort, and background, respectively).
Ohta does not explicitly disclose the idea of using BIER information based quality of service strategy to control the quality of service for the packet.
However, Shepherd discloses controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy as taught by Shepherd and incorporate it into the system of Ohta to improve system performance through efficient resource utilization (see Shepherd, ¶ 0005; ¶ 0047).

Regarding claim 2, Ohta in view of Shepherd discloses the method of claim 1, Shepherd further discloses wherein in a case of controlling the quality of service for the packet, by the network device, according to a Bit Indexed Explicit Replication (BIER)-information-based service quality strategy, the method further comprising: before the step of controlling the quality of service for the packet, by the network device, according to the BIER-information-based service quality strategy or according to the service quality related field carried by the packet, acquiring, by the network device, the BIER-
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shepherd and incorporate it into the system of Ohta to improve communication system performance (see Shepherd, ¶ 0005; ¶ 0047).

Regarding claim 3, Ohta in view of Shepherd discloses the method of claim 1, wherein in a case of controlling the quality of service for the packet, by the network device, according to a service quality related field carried by the packet, the service quality related field carried by the packet is configured by the network device or the controller device (see Ohta, ¶ 0005: a wireless communications system includes a base station configured to control a second wireless communication different from a first wireless communication by a controller configured to control the first wireless communication; and a mobile station configured to be capable of performing data transmission between the mobile station and the base station, using one of the first wireless communication and the second wireless communication. When data is transmitted between the base station and the mobile station using the second wireless communication, a sender station among the base station and the mobile station performs transmission control by identifying an access category of a bearer by using an identifier of the bearer of the data transmitted to a receiver station that is the base station or the mobile station and mapping information between the identifier and the access category that is QoS information in the second wireless communication; ¶ 0044: 

Regarding claim 4, Ohta in view of Shepherd discloses the method of claim 1, Ohta does not explicitly disclose further comprising: configuring the service quality related field carried by the packet, by the network device, according to the BIER-information-based service quality strategy.
However, Shepherd discloses configuring the service quality related field carried by the packet, by the network device, according to the BIER-information-based service quality strategy (see Shepherd, ¶ 0093: In the embodiment of FIG. 9A, packet or message 900 includes BIER header 901 and payload 920. BIER header 901 includes TTL field 902, entropy field 904, QOS field 906, topology ID field 908, Source ID field 910, Context field 912, AFI field 914, Set ID field 916, and Bit Array field 918; ¶ 0097: QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others. In an embodiment, bits in field 906 are also referred to as Differentiated Services (DiffServ) bits. QOS field 906 is an 8-bit field in one embodiment).


Regarding claim 5, Ohta in view of Shepherd discloses the method of any of claim 1, wherein the service quality related field carried by the packet comprises: a priority (EXP) field of a multi-protocol label switching (MPLS) label; or a type of service (TOS) field and a priority field of an Internet Protocol (IP) packet, or a type of service (TOS) field of an Internet Protocol (IP) packet; or a priority field of an Internet Protocol (IP) packet; or a TOS field of a BIER packet (see Ohta, ¶ 0019: FIG. 12 is a diagram depicting an example of QoS control based on the ToS field in the wireless communications system according to the second embodiment; ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of service information is QoS information such as a type of service ( ToS) field included in a data header. It should be appreciated that the quality of service information is not limited hereto and can be any type of information indicating priority for data transmission; ¶ 0104: To allow a router in the LTE network to provide QoS control (QoS management), the PGW 232 (case of downlink) or the UE 211 (case of uplink) configures a QoS value in a ToS field of an IP packet header; ¶ 0114: an IP packet having an IP header 900 depicted in FIG. 9, for example, is transmitted. The IP header 900 includes, for example, a source address 901 indicating a source and a destination address 902 indicating a destination. The IP 

Regarding claim 6, Ohta in view of Shepherd discloses the method of any of claim 1, Ohta does not explicitly disclose wherein the BIER- information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit-string, protocol field, and bit-forwarding ingress router identifier (BFIR-ID).
However, Shepherd discloses wherein the BIER- information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit-string, protocol field, and bit-forwarding ingress router identifier (BFIR-ID) (see Shepherd, ¶ 0039: Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID). The RID can be implemented as, for example, an internet protocol (IP) address, prefix, or loopback address. The RID may also be referred to as a "BFR-Prefix" herein. Network 200 and the other BIER-enabled networks described herein are not limited to any particular version of IP or to any particular 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shepherd and incorporate it into the system of Ohta to improve communication system performance (see Shepherd, ¶ 0005; ¶ 0047).

Regarding claim 7, Ohta in view of Shepherd discloses the method of claim 1, wherein the step of controlling the quality of service for the packet comprises: classifying the packet based on the quality of service and performing a corresponding process on the packet to control the quality of service for the packet (see Ohta, ¶ 0044: 
Also, Shepherd discloses wherein the step of controlling the quality of service for the packet comprises: classifying the packet based on the quality of service and performing a corresponding process on the packet to control the quality of service for the packet (see Shepherd, ¶ 0097: QOS field 906 is for Quality of Service (QOS) bits as used in the IPv4 packet header for classification of traffic into classes, some of which receive preferential handling over others. In an embodiment, bits in field 906 are also referred to as Differentiated Services (DiffServ) bits).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shepherd and incorporate it into the system of Ohta to improve communication system performance (see Shepherd, ¶ 0005; ¶ 0047).

Regarding claim 8, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 9, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 14, it is rejected for the same reasons as set forth in claims 7 and 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claims 7 and 8.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as s system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, Ohta in view of Shepherd discloses the method of claim 3, wherein the service quality related field of the packet comprises: a priority (EXP) field of a multi-protocol label switching (MPLS) label; or a type of service (TOS) field and a priority field of an Internet Protocol (IP) packet; or a type of service (TOS) field of an Internet Protocol (IP) packet; or a priority field of an Internet Protocol (IP) packet; or a TOS field of a BIER packet (see Ohta, ¶ 0019: FIG. 12 is a diagram depicting an example of QoS control based on the ToS field in the wireless communications system according to the second embodiment; ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of service information is QoS information such as a type of service ( ToS) field included in a data header. It should be appreciated that the quality of service information is not limited hereto and can be any type of information indicating priority for data transmission; ¶ 0104: To allow a router in the LTE network to provide QoS control (QoS management), the PGW 232 (case of downlink) or the UE 211 (case 

Regarding claim 17, Ohta in view of Shepherd discloses the method of claim 4, wherein the service quality related field of the packet comprises: a priority (EXP) field of a multi-protocol label switching (MPLS) label; or a type of service (TOS) field and a priority field of an Internet Protocol (IP) packet; or a type of service (TOS) field of an Internet Protocol (IP) packet; or a priority field of an Internet Protocol (IP) packet; or a TOS field of a BIER packet (see Ohta, ¶ 0019: FIG. 12 is a diagram depicting an example of QoS control based on the ToS field in the wireless communications system according to the second embodiment; ¶ 0044: The quality of service information is, for example, information indicating the priority of transmission such as a service class of data. For example, the quality of service information is QoS information such as a type 

Regarding claim 18, Ohta in view of Shepherd discloses the method of claim 2, Ohta does not explicitly disclose wherein the BIER-information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit- string, protocol field, and bit-forwarding ingress router identifier (BFIR-ID).



Regarding claim 19, Ohta in view of Shepherd discloses the method of claim 4, Ohta does not explicitly disclose wherein the BIER-information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit- string, protocol field, and bit-forwarding ingress router identifier (BFIR-ID).
However, Shepherd discloses wherein the BIER-information-based service quality strategy comprises at least one of following BIER attribute information: type of BIER packet, version, sub-domain, bit-string-length, set identifier, entropy, bit- string, protocol field, and bit-forwarding ingress router identifier (BFIR-ID) (see Shepherd, ¶ 0039: Each BIER-enabled node is assigned a unique identifier or routable address known as a router identifier (RID). The RID can be implemented as, for example, an internet protocol (IP) address, prefix, or loopback address. The RID may also be referred to as a "BFR-Prefix" herein. Network 200 and the other BIER-enabled networks described herein are not limited to any particular version of IP or to any particular routing protocol at all; ¶ 0040: A BIER-enabled ingress router may also be referred to as a "bit-forwarding ingress router" (BFIR) herein. The ingress router is coupled, via customer edge node 211, to source 201. Multicast data packets from source 201 enter the BIER network via the ingress router (BIER-enabled node 206). Each of BIER-
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Shepherd and incorporate it into the system of Ohta to improve communication system performance (see Shepherd, ¶ 0005; ¶ 0047).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2009/0034428.
US Pub. 2006/0146825.
US Pub. 7,697,422.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.